Title: From John Adams to the President of Congress, No. 10, 25 September 1780
From: Adams, John
To: President of Congress,Huntington, Samuel


     
      Sir
      Amsterdam September 25. 1780
     
     There are Persons, in this Republick, who have been Attentive to this War, and who know somewhat of the History of the Rise and Progress, of the united States of America: but it is Surprizing that the Number Should be So Small. Even in the City of Amsterdam, which is the most Attentive to our Affairs, and the best inclined towards Us there are few, who do not consider the American Resistance, as a desultory Rage of a few Enthusiasts, without order, Discipline, Law or Government. There are Scarcely any who have an adequate Idea of the Numbers, the increasing Population, or the growing Commerce of America.
     Upon my Arrival here Some Gentlemen were inquisitive, about our Governments: I asked if they had Seen them in Print? and was answered No. Upon this I made it my Business to Search in all the Booksellers shops for the Collection of them, which was published in French, two or three Years ago, but could find only two Copies, which I presented to the Gentlemen who made the Enquiry. Nothing would Serve our cause more than having a compleat Edition of the American Constitutions, correctly printed in English, by order of Congress, and sent to Europe, as well as Sold in America. The Rhode Island and Connecticutt Constitutions ought not to be omitted, altho they have undergone No Alteration, and it would be proper to print the Confederation in the Same Volume. This Work would be read by every Body in Europe, who reads English, and could obtain it, and Some would even learn English for the sake of reading it. It would be translated into every Language of Europe, and would fix the Opinion of our Unconquerability, more than any Thing could, except driving the Ennemy wholly from the united States.
     There has been nobody here, of Sufficient Information and Consideration to turn the Attention of the Publick towards our Affairs, to communicate, from Time to Time to the Publick, in a Language that is understood, Intelligence from America, France, England &c. But on the Contrary, there have been Persons enough employed and well paid by our Ennemies, to propagate Misinformation, Misrepresentation, and Abuse.
     The ancient and intimate Connection between the Houses of orange, and Brunswick, the Family Alliances, and the vast Advantages which the Princes of orange have derived from them in creating, establishing and at last perpetuating the Stadhouderat against the Inclination of the Republican Party, and the Relyance which this Family Still has upon the Same Connection to support it, have attached the Executive Power of this Government in such a manner to England, that nothing but Necessity could cause a seperation.
     On the Contrary, the Republican Party, which has heretofore been conducted, by Barnevelt, Grotius, De Wit and other immortal Patriots, have ever leaned towards an Alliance with France, because she has ever favoured the Republican Form of Government in this Nation. All Parties, however, agree, that England has been ever jealous and envious of the Dutch Commerce, and done it great Injuries: that this Country is more in the Power of France, if she were hostile than of England: and that her Trade with France, is of vastly greater Value than that with England. Yet England has more Influence here than France. The Dutch, Some of them at least now see, another commercial and maritime Power arising, that it is their Interest to form an early Connection with. All Parties here see, that it is not their Interest that France and Spain, Should Secure too many Advantages in America, and too great a Share in her Commerce, and especially in the Fisheries in her Seas. All Parties too, See, that it would be dangerous to the Commerce and even Independance of the united Provinces, to have America again under the Dominion of England: and the Republicans See, or think they see that a change in this Government and the Loss of their Liberties would be the Consequence of it too.
     Amidst all these Conflicts of Interests and Parties, and all these Speculations, the British Ambassador with his Swarms of Agents, are busily employed in propagating Reports, in which they are much assisted, by those who are called here stadthouderians, and there has been nobody to contradict, or explain any Thing. This should be the Business in Part of a Minister Plenipotentiary. Such a Minister, however, will not have it in his Power, to do it, effectually, without frequent and constant Information from Congress. At present this Nation is So ignorant of the Strength, Resources, Commerce and Constitutions of America: it has So false and exagerated an Imagina­tion of the Power of England: it has So many Doubts of our final Success: So many Suspicions of our falling finally into the Hands of France and Spain: So many Jealousies that France and Spain will abandon Us or that We shall abandon them: So many Fears of offending the English Ministry: the English Ambassador: the great mercantile Houses, that are very profitably employed by both: and above all the Stadtholder and his Friends: that, even a Loan of Money will meet with every obstruction and Discouragement possible. These Chimeras and many more are held up to People here, and influence Mens Minds and Conduct to such a degree that no Man dares openly and publickly to disregard them.
     I have, this day received an Answer to Some Propositions, which I made last saturday, to a very respectable House, declining to accept the Trust proposed. I do not however despair. I hope still to obtain Something: but I am fully persuaded, that without a Commission of Minister Plenipotentiary, and without Time and care to lead the publick opinion into the Truth, no Man living will ever Succeed to any large Amount.
     Those Persons who are both able and willing to lend Us Money, are the Patriots, who are willing to risk British and Stadthouderian Resentment for the Sake of extending the Commerce, Strengthening the political Interests, and preserving the Liberties of their Country. They think that lending Us Money, without forming a political Connection with Us will not answer these Ends. That Cause, Stands very insecurely which Stands upon the shoulders of Patriotism in any Part of Europe. And in such Case if Patriotism is left in a state of doubt whether they ought to sustain it, the Cause must fall to the Ground.
     I have the Honour to be, with perfect Respect, sir your most obedient and most humble servant
     
      John Adams
     
    